                                                   -6
 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10       CHRISTINE C.,1                               Case No. CV 20-4866-KK
11                                    Plaintiff,
12                          v.                        JUDGMENT
13       ANDREW SAUL, Commissioner of
         Social Security,
14
                                      Defendant.
15
16
17            Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21       Dated: -XQH
22                                                 HONORABLE KENLY KIYA KATO
                                                   United States Magistrate Judge
23
24
25
26
27   1      Partially redacted in compliance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
